Exhibit 10.2

NAVIGANT CONSULTING, INC.

EMPLOYEE STOCK PURCHASE PLAN

(AS AMENDED AND RESTATED ON MAY 16, 2017)

I. PURPOSE

The purpose of the Navigant Consulting, Inc. Employee Stock Purchase Plan is to
provide eligible Employees of Navigant Consulting, Inc. and its Affiliates with
an opportunity to acquire a proprietary interest in the Company through the
purchase of Common Stock of the Company on a payroll deduction basis. It is
believed that participation in the ownership of the Company will be to the
mutual benefit of the eligible Employees and the Company. This Navigant
Consulting, Inc. Employee Stock Purchase Plan, effective January 1, 2007 (the
“Plan”), replaces the Navigant Consulting, Inc. Employee Stock Purchase Plan
effective March 14, 1997 which terminates by its terms on March 14, 2007. It is
intended that this Plan will constitute an “employee stock purchase plan” within
the meaning of Section 423 of the Internal Revenue Code of 1986, as amended. The
provisions of the Plan will, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of Code Section 423.

II. DEFINITIONS

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Plan, have the following meanings. Wherever
appropriate, words used in the singular will be deemed to include the plural and
vice versa, and the masculine gender will be deemed to include the feminine
gender.

(a) Account means the funds accumulated with respect to an Employee as a result
of deductions from his paycheck for the purpose of purchasing Common Stock under
the Plan. The funds allocated to an Employee’s Account will remain the property
of the Employee at all times prior to the purchase of the Common Stock, but may
be commingled with the assets of the Company and used for general corporate
purposes. No interest will be paid or accrued on any funds accumulated in the
Accounts of Employees.

(b) Affiliate means a corporation, as defined in Section 424(f) of the Code,
that is a parent or subsidiary of the Company, direct or indirect.

(c) Board means the Board of Directors of the Company.

(d) Code means the Internal Revenue Code of 1986, as amended.

(e) Committee means the committee to which the Board delegates the power to act
under or pursuant to the provisions of the Plan, or the Board if no committee is
selected.

(f) Common Stock means the shares of common stock of the Company, $.001 par
value.

(g) Company means Navigant Consulting, Inc., a Delaware corporation, and any
successor thereto.

(h) Compensation means the compensation paid to an Employee by the Company
during a payroll period for federal income tax purposes, as reported on an
Employee’s Form W-2 (or comparable reporting form) for income tax withholding
purposes.

(i) Effective Date means January 1, 2007, subject to the limitations of Section
16.

(j) Employee means any person who is employed by an Employer on a regular
full-time basis. A person will be considered employed on a regular full-time
basis if he is customarily employed for more than twenty (20) hours per week.
For purposes of this definition of “Employee,” and notwithstanding any other
provisions of the Plan to the contrary, individuals who the Company does not
classify as employees under Section 3121(d) of the Code (including, but not
limited to, individuals the Company classifies as independent contractors and
non-employee consultants) and individuals who are employees of any entity other
than the Company or an Affiliate do not meet the definition of “Employee” and
are ineligible for benefits under the Plan with respect to any period preceding
the date on which a court or administrative agency issues a final determination
that such individual is an ‘Employee.’

 

1



--------------------------------------------------------------------------------

(k) Employer means the Company or an Affiliate that has adopted the Plan with
the consent of the Board.

(l) Fair Market Value means the closing sales price of the Common Stock on the
largest national securities exchange on which the Common Stock is listed at the
time the Common Stock is to be valued. If the Common Stock is not then listed on
any national securities exchange, fair market value will be the closing sales
price, if it is reported, or if it is not, the mean between the closing “Bid”
and the closing “Ask” prices, if any, as reported in the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) for the date of
valuation, or if none, on the most recent trade date thirty days or less prior
to the date of valuation for which those quotations are reported. If the Common
Stock is not then listed on any national securities exchange or quoted in
NASDAQ, the fair market value will be the mean between the average of the “Bid”
and the average of the “Ask” prices, if any, as reported in the National Daily
Quotation Service for the date of valuation, or, if none, for the most recent
trade date thirty days or less prior to the date of valuation for which such
quotations are reported. If the fair market value cannot be determined under the
preceding three sentences, it will be determined in good faith by the Committee.

(m) Offering Date means the date on which the Committee grants Employees the
option to purchase shares of Common Stock.

(n) Offering Period means the period between the Offering Date and the Purchase
Date.

(o) Purchase Date means the date on which the Committee purchases the shares of
Common Stock, which date will be the last day of an Offering Period.

(p) Participant means an Employee who elects to participate in the Plan, and
whose participation has not yet ceased under Section 9.

(q) Plan means the Navigant Consulting, Inc. Employee Stock Purchase Plan.

III. ELIGIBILITY

All individuals who are Employees on the Effective Date, will be eligible to
participate in the Plan on the Effective Date. Subject to the enrollment
limitations of Section 6, each individual who becomes an Employee after the
Effective Date will be eligible to participate on the Offering Date coincident
with or next following the day the individual becomes an Employee.

IV. ADMINISTRATION

The Plan will be administered by the Committee, which must consist of at least
two members of the Board. Subject to the provisions of the Plan, the Committee
will be vested with full authority to make, administer, and interpret rules and
regulations that it deems necessary to administer the Plan, and any
determination, decision, or action of the Committee in connection with the
construction, interpretation, administration, and application of the Plan will
be final, conclusive, and binding upon all Participants and upon any and all
persons claiming under or through any Participant. Notwithstanding anything to
the contrary in the Plan, the Committee will have the discretion to modify the
terms of the Plan with respect to Participants who reside outside of the United
States or who are employed by a subsidiary of the Company that has been formed
under the laws of any foreign country, as and to the extent necessary to conform
those terms to the requirements of local laws.

V. STOCK

(a) The Common Stock to be sold to Participants under the Plan may, at the
election of the Company, be either treasury shares, shares acquired on the open
market, or shares originally issued for sale under the Plan. The aggregate
number of shares of Common Stock available for purchase under the Plan is
5,000,000 shares of Common Stock. Notwithstanding the foregoing, the aggregate
number of shares of Common Stock available will be subject to adjustment upon
changes in capitalization of the Company as provided in subparagraph (b) below.
If the total number of shares that otherwise would have been acquired under the
Plan on any Purchase Date exceeds the number of shares of Common Stock then
available under the Plan, the Company will make a pro rata allocation of the
shares remaining available in as nearly a uniform manner as is practicable and
as it determines to be equitable. In such an event, the payroll deductions to be
made pursuant to the Participants’ authorizations will be reduced accordingly,
or refunded to the Participants, as the case may be, and the Company will give
written notice of the reduction or refund to each affected Participant.

 

2



--------------------------------------------------------------------------------

(b) In order to give effect to any mergers, consolidations, acquisitions,
reorganizations, stock splits, stock dividends, or other relevant changes in the
capitalization of the Company that results in a change in the outstanding shares
of Common Stock occurring after the Effective Date, the Committee will make
appropriate adjustments in the aggregate number of shares of Common Stock
available for purchase under the Plan. The establishment of the Plan will not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations, or changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell, or otherwise
transfer all or any part of its business or assets. The Committee will have the
sole discretion to make adjustments under this Section 5, and its decision will
be binding and conclusive on all persons.

(c) A Participant will not have any interest in shares covered by his authorized
payroll deduction until shares of Common Stock are acquired for his Account.

VI. PARTICIPATION

(a) Each Employee may become a Participant in the Plan by authorizing a payroll
deduction on a form provided by the Committee. The authorization will become
effective on the next Offering Date that is at least fifteen days after the date
the Committee receives it; so long as the Employee is then still an Employee.
Notwithstanding the foregoing, the Committee may adopt rules that permit payroll
deduction authorizations to become effective at a selected time or times during
an Offering Period, so long as the Committee applies those rules uniformly to
all similarly situated Employees.

(b) An Employee’s authorization for a payroll deduction will apply to each
paycheck that he receives and will remain in effect until the Participant files
a new authorization, withdraws from the Plan or otherwise becomes ineligible to
participate in the Plan. Authorized payroll deductions may range from a minimum
of one percent to a maximum of fifteen percent of the Participant’s
Compensation. The Participant may, at any time during any Offering Period,
reduce his rate of payroll deduction by filing an authorization form with the
Committee, and the Participant may, at any time during any Offering Period,
increase the rate of his payroll deduction by filing an authorization form with
the Committee. New deduction rates will become effective as soon as practicable
after the authorization form is filed with the Committee.

(c) All Compensation deductions made for a Participant will be credited to his
Account. Except as may otherwise be provided by the Committee under Section 4, a
Participant may not make any separate cash payment into his Account.

VII. PURCHASE OF SHARES

(a) On the date when a Participant’s authorization form for a deduction becomes
effective, and on each Offering Date thereafter, he will be deemed to have been
granted an option to purchase as many full shares of Common Stock as he will be
able to purchase with the Compensation deductions credited to his Account during
the payroll periods within the Offering Periods for which the Compensation
deductions are made, subject to the limit set forth in Subsection (i) of
Section 15.

(b) The per share purchase price for the Common Stock to be purchased with
payroll deductions from the Participant will equal ninety percent of Fair Market
Value on the Purchase Date.

VIII. TIME OF PURCHASE

From time to time, the Committee will grant each Participant an option to
purchase shares of Common Stock in an amount equal to the number of shares of
Common Stock that the accumulated payroll deductions to be credited to his
Account during the Offering Period may purchase at the applicable purchase
price, subject to the limit set forth in Subsection (i) of Section 15. The
Committee will specify the duration of each Offering Period, but in no event
will an Offering Period be shorter than one month or longer than twenty-seven
months. Each Participant who elects to purchase shares of Common Stock hereunder
will be deemed to have exercised his option automatically on the Purchase Date
that ends each Offering Period. The Company will pay administrative and
commission costs on purchases. The Committee will cause to be delivered
periodically to each Participant a statement showing the aggregate number of

 

3



--------------------------------------------------------------------------------

shares of Common Stock in his Account, the number of shares of Common Stock
purchased for him in the preceding Offering Period, his aggregate Compensation
deductions for the preceding Offering Period, the price per share paid for the
shares of Common Stock purchased for him during the preceding Offering Period,
and the amount of cash, if any, remaining in his Account at the end of the
preceding Offering Period. Any amounts that were withheld but not applied toward
the purchase of shares of Common Stock during an Offering Period shall not be
used to purchase shares of Common Stock during any subsequent Offering Period;
provided, however, that the foregoing limitation shall not apply to amounts
representing a fractional share that were withheld but not applied toward the
purchase of shares of Common Stock under an earlier Offering Period that are
applied toward the purchase of additional shares of Common Stock under a
subsequent Offering Period.

A Participant may request delivery to him of the cash in his Account or of the
shares of Common Stock held in his Account at any time (subject to any
limitations imposed by Section 16(b) of the Securities Exchange Act of 1934).
The Company or its transfer agent will determine the regular time for delivery
of any cash or shares of Common Stock. If a Participant requires delivery at a
time other than the normal transfer date set by the Company or its transfer
agent, the Participant will pay the costs of delivery. The Company will pay all
of the cash deposits in a Participant’s Account promptly after the Company
receives notice of withdrawal, without interest. Shares of Common Stock to be
delivered to a Participant under the Plan will be registered in the name of the
Participant or, if the Participant so directs in writing to the Committee, in
the name of the Participant and any person(s) designated by the Participant, to
the extent permitted by applicable law, and delivered to the Participant as soon
as practicable after the request for a withdrawal. The Committee may require the
shares of Common Stock be retained by the Participant for a designated period of
time and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares of Common Stock. Subject to the holding period
described in the following sentence, a Participant may, at any time notify the
Committee to sell them and distribute the proceeds to him, net of all commission
costs incurred in connection with the sale of Common Stock. Notwithstanding any
other provision of the Plan to the contrary, all shares of Common Stock
purchased by a Participant cannot be sold or otherwise transferred by the
Participant to anyone else until six months after the Purchase Date. The Company
will pay administrative costs associated the sale of Common Stock in a
Participant’s Account, other than costs arising from a sale occurring at a time
different from the prearranged dates set by the Company or its transfer agent
for making a sale of Common Stock.

IX. CESSATION OF PARTICIPATION

A Participant may stop participating in the Plan at any time by notifying the
Committee in writing of his intent to do so. The Company will distribute to the
Participant all of his accumulated payroll deductions, without interest, as soon
as practicable after the Committee receives notice of his intent to stop
participating. No further Compensation deductions will be made on behalf of a
Participant after the effective date of his cessation of participation, except
in accordance with a new authorization form filed with the Committee as provided
in Section 6. Notwithstanding anything herein contained to the contrary, if a
Participant stops participating in the Plan, he will not be eligible to
participate in the Plan again until the next Offering Date following the date
his participation ceased.

X. INELIGIBILITY

An Employee must be employed by an Employer on the Purchase Date in order to
participate in the purchase for that Offering Period. If an option expires
without first having been exercised, all funds credited to the Participant’s
Account will be refunded without interest. If a Participant becomes ineligible
to participate in the Plan at any time, the Company will pay him, as soon as
practicable, all Compensation deductions made on his behalf but not yet used to
purchase shares of Common Stock. After ceasing participation in the Plan, a
Participant may reenter the Plan no earlier than the Offering Date that is
coincident with or next follows the date he is again eligible to participate in
the Plan.

XI. DESIGNATION OF BENEFICIARY

A Participant may name a beneficiary or beneficiaries to receive any shares of
Common Stock (or remaining Compensation deductions) credited to the
Participant’s Account under the Plan at the Participant’s death. To name a
beneficiary, a Participant must file the beneficiary designation form prescribed
by the Committee with the Company, in the manner and at the time specified by
the Committee. A Participant may change a beneficiary designation by filing a
new one with the Committee. If one or more beneficiaries properly designated by
the Participant are alive at the Participant’s death, the Company will pay any
Common Stock and cash in the

 

4



--------------------------------------------------------------------------------

Participant’s Account at his death to that beneficiary or beneficiaries. If the
Participant dies without having named a beneficiary, or if all the Participant’s
beneficiaries predecease the Participant, the Company will pay any Common Stock
and cash in the Participant’s Account at his death to the executor or
administrator of the Participant’s estate, or if no executor or administrator
has been appointed, the Company, in its sole discretion, may deliver the shares
and cash to the Participant’s spouse or to any one or more dependents or
relatives of the Participant, or to another person or persons the Company
designates on behalf of the Participant’s estate.

XII. TRANSFERABILITY

Neither Compensation deductions credited to a Participant’s Account nor any
rights with regard to Plan participation or the right to purchase shares of
Common Stock under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way by a Participant other than by will or the laws of
descent and distribution. Any attempted assignment, transfer, pledge, or other
disposition will be void and without effect.

XIII. AMENDMENT OR TERMINATION

The Committee may, without further action on the part of the stockholders of the
Company, at any time amend the Plan in any respect, or terminate the Plan,
except that the Committee may not, without consent of the stockholders:

(a) permit the sale of more shares of Common Stock than are authorized under
Section 5;

(b) change the class of Affiliates to whose Employees are eligible to
participate in the Plan; or

(c) effect a change inconsistent with Section 423 of the Code or the regulations
issued thereunder.

XIV. NOTICES

All notices or other communications by a Participant under or in connection with
the Plan will be deemed to have been duly given when received in writing by the
person designated by the Committee or when received in the form specified by the
Committee at the location and by the person designated by the Committee for the
receipt thereof.

XV. LIMITATIONS

Notwithstanding any other provisions of the Plan, the provisions of the
following subsections will apply:

(a) The Company intends that this Plan will constitute an employee stock
purchase plan within the meaning of Section 423 of the Code. Any provisions
required to be included in the Plan under Section 423, and under regulations
issued thereunder, are hereby included as though set forth in the Plan at
length.

(b) No Employee will be entitled to participate in the Plan if, immediately
after the grant of an option hereunder, the Employee would own stock possessing
five percent or more of the total combined voting power or value of all classes
of stock of the Company or an Affiliate. For purposes of this Section 15, stock
ownership will be determined under the rules of Section 424(d) of the Code and
stock that the Employee may purchase under outstanding options will be treated
as stock owned by the Employee.

(c) No Employee will be permitted to purchase Common Stock hereunder if his
right and option to purchase Common Stock under this Plan and under all other
employee stock purchase plans (as defined in Section 423 of the Code) of the
Company or any Affiliates would accrue at a rate that exceeds $25,000 of fair
market value of such stock (determined at the time of grant) for each calendar
year in which the option is outstanding at any time

(d) All Employees will have the same rights and privileges under the Plan,
except that the amount of Common Stock that may be purchased pursuant to the
Plan will bear a uniform relationship to an Employee’s Compensation. All rules
and determinations of the Committee will be uniformly and consistently applied
to all persons in similar circumstances.

 

5



--------------------------------------------------------------------------------

(e) Nothing in the Plan will confer upon any Employee the right to continue in
the employment of the Company or any Affiliate or affect the right that the
Company or any Affiliate may have to terminate the employment of any Employee.

(f) No Participant will have any right as a stockholder unless and until
certificates for shares of Common Stock are issued to him or allocated to his
Account.

(g) The Plan is intended to provide shares of Common Stock for investment and
not for resale. A Participant may sell shares of Common Stock purchased under
the Plan, subject to compliance with Section VIII hereof and with any applicable
federal or state securities laws or any applicable Company restriction periods.
Notwithstanding the foregoing, because of certain federal tax requirements, each
Participant agrees, by entering the Plan:

(i) promptly to give the Company notice of any shares of Common Stock disposed
of within two years after the date of grant of the applicable option, or within
one year after the Purchase Date, and the number of any shares disposed of (a
“disqualifying disposition”);

(ii) that the Company may withhold, pursuant to Code §§3102, 3301, and 3402,
from his wages and other cash compensation paid to him in all payroll periods
following in the same calendar year, any additional taxes for which the Company
may become liable in respect of amounts includable in his income as additional
compensation as a result of a disqualifying disposition, or as a result of the
acquisition of Common Stock under the Plan; and

(iii) that he will repay the Company the amount of additional taxes for which
the Company may become liable in respect of amounts includable in the
Participant’s income as additional compensation as a result of a disqualifying
disposition, or as a result of the acquisition of Common Stock under the Plan,
that cannot be satisfied by withholding from the wages and other cash
compensation paid to him by the Company.

(h) This Plan is intended to comply in all respects with applicable law and
regulations, including Rule 16b-3 of the Securities and Exchange Commission. In
case any one or more provisions of this Plan is held invalid, illegal, or
unenforceable in any respect under applicable law and regulation (including Rule
16b-3), the validity, legality, and enforceability of the remaining provisions
will not in any way be affected or impaired thereby and the invalid, illegal, or
unenforceable provision will be deemed null and void. Notwithstanding the
foregoing, to the extent permitted by law, any provision that could be deemed
null and void will first be construed, interpreted, or revised retroactively to
permit this Plan to be construed in compliance with all applicable law
(including Rule 16b-3), so as to further the intent of this Plan.
Notwithstanding anything herein to the contrary, if necessary to comply with the
rules promulgated under Section 16(b) of the Securities Exchange Act of 1934, as
amended from time to time, Participants who are officers and directors for
purposes of that Section 16(b) and those rules will not be permitted to direct
the sale of any Common Stock purchased hereunder until at least six months have
elapsed from the date of a purchase hereunder, unless the Committee determines
that the sale of the Common Stock otherwise satisfies the then current Rule
16b-3 requirements.

(i) Notwithstanding anything contained herein to the contrary, the maximum
number of shares of Common Stock that may be purchased by any Employee during
any Offering Period must not exceed 7,000, subject to adjustment in the manner
described in Subsection (b) of Section 5. If the maximum number of shares of
Common Stock is purchased by an Employee during any Offering Period and cash
remains credited to the Employee’s Account, the cash will be delivered as soon
as practicable to that Employee.

XVI. EFFECTIVE DATE AND APPROVALS

The Plan will become effective as of January 1, 2007, provided that the Plan has
been adopted by the Board on or prior to such date. Notwithstanding the
foregoing, the Plan must be approved by the holders of a majority of the
outstanding shares of Common Stock of the Company, which approval must occur
within twelve months before or after the date the Plan is adopted by the Board.
In the event stockholder approval is not obtained, the Plan will terminate and
have no further force or effect, and all amounts collected from the Participants
during any initial Offering Period(s) hereunder will be refunded.

 

6



--------------------------------------------------------------------------------

XVII. APPLICABLE LAW

All questions pertaining to the validity, construction, and administration of
the Plan will be determined in conformity with the laws of Illinois, to the
extent not inconsistent with Section 423 of the Code and the regulations
thereunder.

 

7